I dissent from the majority opinion. I find in this record no proof that the appellant "persistently and wilfully *Page 109 
violated the school laws". On April 17, 1939, this school teacher applied for "a sabbatical leave of absence for the purpose of restoration of health" and this was granted by the board on May 19th and was for one year from September 5, 1939. This teacher was under the School Code of 1911 as amended, "entitled to this leave, for a half or full year, at her option, inasmuch as she had completed ten years of satisfactory service as a teacher", etc. (see footnote No. 1 in majority opinion). When a teacher is on sabbatical leave she is entitled to receive the difference between her regular salary and the salary paid to a substitute and at the end of the leave she is entitled to be returned to the same position she (or he) occupied before such leave of absence. This sabbatical leave is a matter of statutory right. A School Board has a right to make rules as to maternity leave. This Ambridge school board provided by rules that a married professional employee "in all cases of expected maternity shall file with the Superintendent of Schools an application for leave of absence . . . as soon as pregnancy is determined and in any event not less than five months prior to the birth of the child." "Failure to comply with this regulation shall be construed as an act of insubordination upon the part of the employee, and will be treated as such. Such leave of absence shall be for a minimum period of two years from the date of application. Teachers . . . securing leave of absence under the provisions of this rule shall not receive salary from the effective date of said leave until their return to active teaching in the school system." There are also other provisions in these rules which need not be quoted here. Mrs. Snyder gave birth prematurely to a "seven months baby" on December 30, 1939, eight months and thirteen days after she applied for sabbatical leave and more than seven months after she was granted it. The attending physician's testimony was that this mother became pregnant about one hundred and ninety-six days before her child was born or approximately in the middle of June, 1939. The question therefore resolves itself into this: *Page 110 
Is a female teacher who was advised by her physician (as was the case here) to take a sabbatical leave and who being entitled to such a leave secures it and who a little later becomes pregnant, guilty of "persistently and wilfully violating the school laws" because she did not apply for a leave of absence "on account of maternity". I can find no legal basis for an affirmative answer to that question.
The purpose of the rule requiring a female teacher to apply for a maternity leave is obvious. The interest of the teacher and the interest of the pupils require that a pregnant teacher withdraw from the class-room some months before the expected child is born and remain out for a considerable period after that event. If this teacher had not obtained a sabbatical leave and had also failed to apply for a maternity leave at least five months before her baby was born she would have breached the applicable regulations of the School Board. The latter had a right to be informed if one of its teachers who had given no notice of her intention to retire from active service was pregnant, so that it could take steps to release this teacher from her duties for a fixed period and to provide a substitute for her. I can conceive of no reason why the board could demand "an application for leave of absence on account of expected maternity" from a teacher who had already obtained a year's leave of absence for reasons in no way connected with expected maternity. Under the board's interpretation of its rule, if Mrs. Snyder had while on sabbatical leave become pregnant, it would have been her duty to notify the school board of that fact and ask for maternity leave though she may have been at that time in a far distant part of the world. I think that such an interpretation of the rule makes it unreasonable, and under Section 404 of the School Code a school board has the power to make only reasonable rules and regulations regarding the conduct of teachers, etc.
The following maxim has been long imbedded in the law: "Cessante ratione cessat et ipse lex." "Co. Litt. *Page 111 
70b — Reason is the soul of the law, and when the reason of any particular law ceases, so does the law itself": Broom's Legal Maxims, 7th English Ed. (1900), p. 126 (citing cases). What public purpose would have been served by this teacher informing the school board of a matter so personal to herself as expected motherhood when she had already been granted a year's leave of absence for a lawful reason? If she had attempted to return to her teaching at the end of her sabbatical leave and had then concealed the birth of her child, she would have violated the "Regulation" involved, but no such charge was or could be made against her. I find no basis for holding that this Commonwealth requires that a teacher who has been granted sabbatical leave must divulge to a group of school directors such a strictly personal matter as approaching motherhood. What a teacher does while entirely divorced from her school duties is of no concern to the school board so long as it is not prejudicial to her standing and efficiency as a teacher when she is qualified to return to active service. I can discover no rule or reason why Mrs. Snyder had to surrender her earned sabbatical leave of absence and lose her rights to a certain salary under it (i. e., the difference between her regular salary and the amount paid her substitute), merely because after obtaining the leave she became pregnant and while on such leave she gave birth to a child.
The School Code (sec. 1211, subsection j, 24 P.S. page 134 of 1942 Cumulative Annual Pocket Part) provides that "every employee while on sabbatical leave of absence shall be considered to be in regular full-time daily attendance . . . during the period of said leave, for the purpose of determiningthe employe's length of service and the right to receiveincrements, as provided by law" (italics supplied). The clause italicized clearly shows that a teacher on sabbatical leave is "considered in daily attendance" only for the purpose of preserving his or her status as to continuity of service and as to the right to receive increments based on such continuity of *Page 112 
service. This "attendance" is a fiction created by statute solely for the protection of the teacher; it was not intended to give the school board any control over the teacher's domestic affairs while on sabbatical leave. This conclusion is fortified by sec. (i) which provides that "A sabbatical leave granted to a regular employee shall also operate as a leave of absence without pay from all other school activities."1 Since a teacher on such leave is separated from all school activities and may be sojourning in a foreign land, why should the board of directors be concerned with her domestic affairs?
Having performed ten years of satisfactory teaching service, Mrs. Snyder was legally entitled to the sabbatical leave of absence which was hers when she became a mother. To require her to apply for another leave of absence covering the year's absence already granted her, because after being granted the one leave of absence she became pregnant, impresses me as being vain, useless and absurd. Since such a requirement would serve no legitimate public purpose, it would be an unwarranted invasion of her right of privacy2 — a trespass upon "the sacred precincts of private and domestic life." I do not believe that the School Code of this Commonwealth confers power on any school board to require a teacher to make such a disclosure of a strictly personal matter when she is on a sabbatical leave of absence from her school duties. A rule requiring this is "unreasonable" and therefore beyond the power of any school board to make.
I find nothing in the conduct of this teacher which amounts to "persistent and wilful violation of the school *Page 113 
laws".3 That was the charge made against her and in my opinion it was not sustained.
Mr. Justice STERN and Mr. Justice PARKER concur in this dissenting opinion.
1 This provision has been a part of the School Code since the Act of July 1, 1937, P. L. 2579.
2 ". . . The common-law secures to each individual the right of determining, ordinarily, to what extent his thoughts, sentiments and emotions shall be communicated to others . . .": Warren and Brandeis on "The Right to Privacy". See page 289 in "The Curse of Bigness." See also Blackstone, Vol. 4 (Lewis Ed.) p. 1570; and Wharton's Criminal Law, Vol. 2 (12 Ed. 1932), Sec. 1718, p. 2003.
3 See the Act of April 6, 1937, P. L. 213, Sec. 2, p. 216, setting forth: "the only valid causes" for which a school board can terminate a teacher's contract of employment.